DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 recites the limitation "said drilling fluid" in line 5.  There is insufficient antecedent basis for this limitation in the claim. All the claims dependent of claim 6 are also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6,7, 8, 10, 16, 17, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (US 2006/0102345 A1) (“McCarthy” herein) and further in view of Fu et al. (US 2014/0184228 A1) (“Fu” herein).

Claim 6
McCarthy discloses an electrically conductive drilling fluid comprising:
	a) a drilling fluid comprising 1-20% v/v aqueous mixture and 99-80% v/v hydrophobic fluid; (i.e. 2% polymer & 98 % water)  [0057-0059] and
	b) carbon fiber wherein said carbon fiber is suspended in said drilling fluid, said carbon fiber is anisotropically oriented, and said drilling fluid transmits electromagnetic waves through said well-bore, [0031-0034; 0065]
	wherein said drilling fluid provides real-time data transmission and communication between a computer processor on the surface and a tool in a well-bore. [0065-0066; 0073-0074] 
	McCarthy however does not explicitly disclose a 0.001% w/v to 0.01% w/v carbon fiber.  
	Fu teaches the above limitation (See paragraphs 0034-0035→ Fu teaches this limitation in that the fiber may constitute a percentage of the proppant plus fibers from a lower limit of 0, 10, 20, 30, 40, 50, 60, 70 80 or 90 weight percent to an upper limit of 5, 15, 25, 35, 45, 55, 65, 75, 85, 95 or 100 weight percent. For example, the weight percentage of proppant plus fibers that are fibers may be in the range of from more than 0 to 100 weight percent, or in the alternative, from 20 to 80 weight percent, or in the alternative, from 20 to 80 weight percent, or in the alternative, from 20 to 50 weight percent, or in the alternative, from 60 to 90 weight percent. In an alternative embodiment, the disclosed subject matter of the application provides a method in accordance with any of the preceding embodiments, except that the fibers are present, for example in a fracturing fluid, at concentrations from 1 to 150 lb/thousand U.S. gallons (Mgal) fracturing fluid.). For example, the amount of fibers in the fracturing fluid may be in the range of from 0.12 to 18 kg/m.sup.3 (1 to 150 lb/Mgal) for the purpose of measuring the resistivity and/or electromagnetic property of the formation after the treatment to determine the location of the fibers that were in the treatment fluid. [0005]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify McCarthy with the above limitation, as taught by Fu, in order to measure the resistivity and/or electromagnetic property of the formation after the treatment to determine the location of the fibers that were in the treatment fluid. [0005]
	Since McCarthy discloses the same fluid comprising an aqueous mixture, a polymer fluid, and carbon fiber, it would be a hydrophobic fluid, a drilling fluid,  an  anisotropically oriented carbon fiber suspended in drilling fluid, and be an electrically conductive drilling fluid. 
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 7
McCarthy discloses the electrically conductive drilling fluid of claim 6 wherein said electromagnetic waves include radio frequency, analog signal, frequency modulated, amplitude modulated, phase modulated, digital modulation, pulse width modulated, or the like. [0065-0067]

Claim 8
McCarthy discloses the electrically conductive drilling fluid of claim 6 wherein said electromagnetic waves are generated through a computer processor. [0073-0074]

Claim 10
Since McCarthy discloses the same fluid comprising an aqueous or emulsion,  a polymer, and carbon fibers, it would be a hydrophobic fluid, an anisotropically oriented carbon fibers, and  electrically conductive drilling fluid or a drilling mud or a cement slurry or a wash fluid.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).
 
Claim 16
McCarthy discloses a method of drilling a well in an underground formation comprising: injecting an electrically conductive drilling fluid comprising:
 	a) a drilling mud comprising 1-20% v/v aqueous solution and 99-80% v/v hydrophobic fluid, (i.e. 2% polymer & 98 % water)  [0057-0059] and
	b) carbon fiber, wherein said carbon fiber is suspended in said drilling fluid, said carbon fiber is anisotropically oriented, and said drilling fluid transmits electromagnetic waves through said well-bore, [0031-0034; 0065]
	wherein said drilling mud provides real-time data transmission and communication between a computer processor on the surface and a tool in a well-bore; [0013]
	drilling a well in an underground formation; and transmitting one or more electronic signals through said drilling mud. [0003; 0065-0066; 0073-0074] 
McCarthy however does not explicitly disclose a 0.001% w/v to 0.01% w/v carbon fiber.  
	Fu teaches the above limitation (See paragraphs 0034-0035→ Fu teaches this limitation in that the fiber may constitute a percentage of the proppant plus fibers from a lower limit of 0, 10, 20, 30, 40, 50, 60, 70 80 or 90 weight percent to an upper limit of 5, 15, 25, 35, 45, 55, 65, 75, 85, 95 or 100 weight percent. For example, the weight percentage of proppant plus fibers that are fibers may be in the range of from more than 0 to 100 weight percent, or in the alternative, from 20 to 80 weight percent, or in the alternative, from 20 to 80 weight percent, or in the alternative, from 20 to 50 weight percent, or in the alternative, from 60 to 90 weight percent. In an alternative embodiment, the disclosed subject matter of the application provides a method in accordance with any of the preceding embodiments, except that the fibers are present, for example in a fracturing fluid, at concentrations from 1 to 150 lb/thousand U.S. gallons (Mgal) fracturing fluid.). For example, the amount of fibers in the fracturing fluid may be in the range of from 0.12 to 18 kg/m.sup.3 (1 to 150 lb/Mgal) for the purpose of measuring the resistivity and/or electromagnetic property of the formation after the treatment to determine the location of the fibers that were in the treatment fluid. [0005]
	Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify McCarthy with the above limitation, as taught by Fu, in order to measure the resistivity and/or electromagnetic property of the formation after the treatment to determine the location of the fibers that were in the treatment fluid. [0005]
	Since McCarthy discloses the same fluid comprising an aqueous solution, a polymer fluid, and carbon fibers, it would be a hydrophobic fluid, a drilling mud, an  anisotropically oriented carbon fiber suspended in drilling fluid, and be an electrically conductive drilling fluid. 
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Claim 17
McCarthy discloses the method of claim 16 wherein said electromagnetic waves include radio frequency, analog signal, frequency modulated, amplitude modulated, phase modulated, digital modulation, pulse width modulated, or the like. [0065-0067]

Claim 18
McCarthy discloses the electrically conductive drilling fluid of claim 16 wherein said electromagnetic waves are generated through a computer processor.  [0073-0074]

Claim 20
Since McCarthy discloses the same fluid comprising an aqueous or emulsion,  a polymer, and carbon fibers, it would be a hydrophobic fluid, an anisotropically oriented carbon fibers, and  electrically conductive drilling fluid or a drilling mud or a cement slurry or a wash fluid.
 	 "Products of identical chemical composition cannot have mutually exclusive properties”.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant disc loses and /or claims are necessarily present.  See MPEP 2112.01 (I), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985) , In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Wareen Corp v DF Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY1934).

Response to Arguments
Applicant’s arguments, filed on 09/12/2022, with respect to objection of claim 7 have been fully considered and are persuasive.  The objection of claim 7 has been withdrawn. 
Applicant’s arguments with respect to Claims 6-8, 10, 16, 17, 18, and 20 are rejected under 35 U.S.C. 102 (a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Williams ( WO 2009/068363) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SILVANA C RUNYAN whose telephone number is (571)270-5415. The examiner can normally be reached M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SILVANA C RUNYAN/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        09/28/2022